People v Woods (2017 NY Slip Op 06682)





People v Woods


2017 NY Slip Op 06682


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

108381

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJOSEPH WOODS, Appellant.

Calendar Date: August 7, 2017

Before: McCarthy, J.P., Garry, Egan Jr., Clark and Mulvey, JJ.


G. Scott Walling, Queensbury, for appellant, and appellant pro se.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Breslin, J.), rendered November 19, 2015 in Albany County, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of two indictments, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree and waived his right to appeal, both orally and in writing. He was sentenced in accordance with the terms of the plea agreement and now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel's brief and defendant's pro se
submission, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
McCarthy, J.P., Garry, Egan Jr., Clark and Mulvey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.